Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2021, 5/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comment
Regarding claim 1, Chawan et al. (US 2017/0347182 A1) discloses a charging kit for charging a first model specific hearing device that is configured to be worn by a user (Fig. 6A/6C), the charging kit comprising:
a base charger (640) configured to receive a first model specific insert (650, 655), the base charger comprising a transmitter charging element (625, 630), wherein the first model specific insert is configured to removably receive the first model specific hearing device (115a),the first model specific hearing device comprising a first receiver charging element (605);
wherein the transmitter charging element of the base charger is 
Chawan fails to teach wherein the transmitter charging element of the base charger is at or coupled to an adjustable support.
Chen (US 5256954 A) discloses a transmitter charging element (239) is at or coupled to an adjustable support (231) (Figs. 8, 8A, 8B).
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chawan and Chen because Chawan is directed to earbuds whereas Chen is directed to batteries, and while Chen discloses that the adjustable charging elements can be used to adjust for different batteries, nothing in Chen or Chawan suggest that a similar adjustable charging element would be needed or is usable for different earbuds, and thus there is not a motivation within the teachings of Chawan or Chen to combine Chen with Chawan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannemann et al. (US 2009/0202093 A1) in view of Grosfilley (US 5610494)
Regarding claim 1, Dannemann discloses a charging kit for charging a first model specific hearing device that is configured to be worn by a user, the charging kit (Fig. 2) comprising:
a base charger (15 and 16) base charger is configured to removably receive the first model specific hearing device (see Fig. 2), the first model specific hearing device comprising a first receiver charging element (13 and/or 14);
wherein the transmitter charging element of the base charger is at or coupled to an adjustable support (e.g., 26 and/or 27) that is configured to provide an adaptable positioning for the transmitter charging element (Figs. 3 and 4), whereby the transmitter charging element is configured to be urged towards the first model specific insert when (e.g. at a time that) the first model specific insert is received by the base charger (when 10 is in the charger, 16 can be closed which urges 18 and 19 toward 13 and 14) thereby allowing energy to be transferrable from the transmitter charging element to the first receiver charging element of the first model specific hearing device when (e.g. at a time that) the first model specific hearing device is received by the first model specific insert (¶ 0010).
Dannemann is not relied upon to disclose a base charger configured to receive a first model specific insert, wherein the first model specific insert is configured to removably receive the first model specific hearing device.
In a similar field of endeavor, Grosfilley discloses a base charger (Fig. 1) configured to receive a first model specific insert (8-12), wherein the first model specific insert is configured to removably receive the first model specific hearing device (4) (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the portion 15 of the base charger (15 and 16) of Dannemann to receive a first model specific insert (as shown in Fig. 1 of Grosfilley), wherein the first model specific insert is configured to removably receive the first model specific hearing device,
the motivation being to provide a way to make the recesses of the actual impression of the hearing device itself (Grosfilley - detx5, col. 3, lines 17-23) so that it is easy for the user to tell, depending on whether the prostheses 4 do or do not exhibit play in relation to the blocks 11, if they are correctly positioned or not for the recharging of the storage batteries (Grosfilley - detx10, col. 3, lines 44-64).
Regarding claim 2, Dannemann-Grosfilley discloses the charging kit according to claim 1, and Grosfilley discloses wherein the base charger is configured to receive a second model specific insert (a different one of 8-12), wherein the second model specific insert is configured to removably receive a second model specific hearing device, the second model specific hearing device comprising a second receiver charging element (a different one of 4) (see Fig. 1).
The teachings of Grosfilley relied upon above are combinable with Dannemann-Grosfilley for the same reasons set forth above in the claim 1 rejection.
Regarding claim 3, Dannemann-Grosfilley discloses the charging kit according to claim 2, and Dannemann discloses wherein the adjustable support is configured to provide the adaptable positioning for the transmitter charging element (18 and/or 19), so that the transmitter charging element is urged towards the second model specific insert when (e.g. at a time that) the second model specific insert is received by the base charger (when 10 is in the charger, 16 can be closed which urges 18 and 19 toward 13 and 14) to thereby allow energy to be transferrable from the transmitter charging element to the second receiver charging element of the second model specific hearing device when (e.g. at a time that) the second model specific hearing device is received by the second model specific insert (¶ 0100).
Regarding claim 4, Dannemann-Grosfilley discloses the charging kit according to claim 2, and Grosfilley discloses wherein the base charger comprises a cavity configured to accommodate the first model specific insert and/or the second model specific insert (see Fig. 1).
The teachings of Grosfilley relied upon above are combinable with Dannemann-Grosfilley for the same reasons set forth above in the claim 1 rejection.
Regarding claim 6, Dannemann-Grosfilley discloses the charging kit according to claim 1, and Dannemann discloses wherein the base charger is configured to wirelessly charge the first model specific hearing device (see Fig. 2 uses no wires to connect 18/19 to 13/14).

Allowable Subject Matter
Claim 5, 7-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 5, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 5 in combination with the rest of the limitations of claim 5:
“wherein the base charger comprises a cavity;
wherein the transmitter charging element is at a start position in the cavity of the base charger before the second model specific insert is received by the base charger;
wherein the transmitter charging element is at another position when the second model specific insert is received by the base charter, the other position being different from the start position; and
wherein the transmitter charging element provides an urging force towards the second model specific insert when the second model specific insert is received by the base charger”


In regard to claim 7, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 2 in combination with the rest of the limitations of claim 7:
“wherein the base charger comprises a cavity configured to receive the first model specific insert;
wherein the transmitter charging element is at a start position in the cavity of the base charger before the first model specific insert is received by the base charger; and
wherein the transmitter charging element is at a first position when the first model specific insert is received by the base charger, the first position being different from the start position”


In regard to claim 9, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 2 in combination with the rest of the limitations of claim 9:
“wherein the adjustable support comprises an elastic element configured to allow the transmitter charging element of the base charger to be movable between different positions”


In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 2 in combination with the rest of the limitations of claim 11:
“wherein the base charger comprises a cavity configured to accommodate the first model specific insert, and wherein the adjustable support comprises an elongated body with a first free end and a second end opposite the first free end, the transmitter charging element being at or coupled to the first free end of the adjustable support, and wherein the first free end of the adjustable support is movable in the cavity of the base charger.”


Claim 8, 10, 12-16 is/are dependent upon base claims having allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687